On July 19, 1932, original petition and award and bond were filed in this court.
On October 11, 1932, petitioner was granted 15 days to file brief. That order has never been complied with, and on January 11, 1933, respondent filed his motion to dismiss.
This court has repeatedly held that when the plaintiff in error fails to comply with the order of the court, the appeal will be dismissed. Conklin v. Cameron, 3 Okla. 525, 41 P. 609.
The appeal is therefore dismissed, and the award of the Industrial Commission affirmed.
Note. — See under (1) 2 R. C. L. 176.